Name: COMMISSION REGULATION (EC) No 2502/95 of 26 October 1995 fixing the corrective amount applicable to the refund on malt
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  agricultural policy;  trade policy
 Date Published: nan

 27. 10 . 95 ran Official Journal of the European Communities No L 257/29 COMMISSION REGULATION (EC) No 2502/95 of 26 October 1995 fixing the corrective amount applicable to the refund on malt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 863/95 (2), and in particular Article 13 (4) thereof, Whereas Article 13 (4) of Regulation (EEC) No 1766/92 provides that the export refund applicable to cereals on the day on which application for an export licence is made, adjusted for the threshold price in force during the month of exportation , must be applied on request to exports to be effected during the period of validity of the export licence ; whereas, in this case , a corrective amount may be applied to the refund ; Whereas Commission Regulation (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), allows for the fixing of a corrective amount for the malt referred to in Article 1 (1 ) (c) of Regulation (EEC) No 1766/92 ; whereas that corrective amount must be calcu ­ lated taking account of the factors referred to in Article 1 of Regulation (EC) No 1501 /95 ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (4), as last amended by Regulation (EC) No 150/95 0, are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (% as last amended by Regula ­ tion (EC) No 1053/95 Q ; Whereas it follows from applying the provisions set out above that the corrective amount must be as set out in the Annex hereto ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The corrective amount referred to in Article 13 (4) of Regulation (EEC) No 1766/92 which is applicable to export refunds fixed in advance in respect of malt shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 27 October 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . \l) OJ No L 179, 29. 7 . 1995, p. 1 . ( 3) OJ No L 147, 30 . 6. 1995, p . 7 . 4 OJ No L 387, 31 . 12 . 1992, p . 1 . (J) OJ No L 22, 31 . 1 . 1995, p . 1 . (6) OJ No L 108 , 1 . 5 . 1993, p . 106 . 0 OJ No L 107, 12. 5 . 1995, p . 4 . No L 257/30 EN Official Journal of the European Communities 27. 10 . 95 ANNEX to the Commission Regulation of 26 October 1995 fixing the corrective amount applicable to the refund on malt (ECU/tonne) Product code Current 1st period 2nd period 3rd period 4th period 5th period 1107 10 11 000 0 0 0 0 0 0 1107 10 19 000 0 - 1,69 - 3,38 - 5,07 - 6,76 - 8,45 1107 10 91 000 -I      1107 10 99 000      1107 20 00 000       (ECU/tonne) Product code 6th period 7th period 8 th period 9th period 10 ! h period 1 Ith period 1107 10 11 000 0 0 0 0 0 0 1107 10 19 000 - 10,14 - 11,83 - 11,83 - 11,83 - 11,83 - 11,83 1107 10 91 000       1107 10 99 000    -I   1107 20 00 000      